Joseph Davis, an old time resident of the city of Ironwood, passed away on April 23, 1933. His wife had died on August 21, 1926. They had no children. On October 21, 1932, Mr. Davis had executed his last will and testament, in which he devised and bequeathed to the plaintiff his home in the city and all of the personal property therein and certain certificates of stock in an insurance company. It was duly admitted to probate, and the defendant, Carl E. Gunderson, qualified as executor thereof.
The bill of complaint herein was filed on June 16, 1933. In it the plaintiff alleges that she is the grandniece of the deceased; that in the year 1928 an oral agreement was entered into between her and the deceased, under which, in consideration of her leaving the employment in the city of Now York in which she was then engaged and coming to the home of the deceased and living with and rendering filial service to him during the remainder of his lifetime, he would convey to her the home in which he then lived and all the personal property belonging thereto, and *Page 90 
that she fully performed said agreement on her part but deceased neglected to make such conveyance to her during his lifetime. In her prayer for relief she asks that the defendant, as executor, be ordered to specifically perform the said agreement. The answer is a denial of the relief sought.
The property described in the bill of complaint is the same as that devised and bequeathed to plaintiff in the will. It appears, however, that the deceased, in 1928, was possessed of a considerable amount of property besides his home and its furnishings, but that at the time of his decease he had an indebtedness which will probably result in the executor's being required to dispose of at least a part of the property devised to plaintiff to satisfy the same, and the purpose of the plaintiff is to secure it relieved therefrom by specific performance of the claimed oral agreement.
To entitle the plaintiff to recover, the proofs submitted must be convincing that the testator during his lifetime agreed that he would convey this property to her in consideration of the service to be rendered by her and that she fully performed on her part. The trial court so found, and entered a decree as prayed for in the bill of complaint, from which the defendant has taken this appeal.
It is undisputed that the testator after the death of his wife felt very lonely and depressed, and was somewhat addicted to drinking. He was then about 70 years of age. He tried to get plaintiff's mother, his niece, who lived in Milwaukee, to come and live with him, but she declined. He then asked her if the plaintiff might not be induced to do so. While the plaintiff was not permitted to testify to the reason therefor, it does appear that she came to the home of the testator in September, 1928, and lived with him therein, except on a few occasions when she *Page 91 
visited others, until his death on April 23, 1933. The house was quite large and roomy, and, while a maid was employed to assist her, she took charge of it and entertained and looked after him as a daughter would do. She had been in New York for about four years, and when she left there was earning about $150 a week in theatrical employment.
Two old friends of the deceased, Adolph E. Schwefel, an attorney, and Paul Muenzberg, both residents of Milwaukee, visited him at his cottage on Manitowish Lake on September 30, 1928. Mr. Schwefel testified that deceased then told him that during the lifetime of his wife they had expressed a desire to adopt the plaintiff, but that her father would not consent thereto; that she "had come there now and that she was of a vivacious disposition, she could relate things, read things to him, and he has society at home and it was more of a home to him. Then he said that he had made an agreement with Betty (the plaintiff) that she should stay with him the rest of his life, and that he had deeded to her the homestead and everything that was in it;" that there was some talk about the effect of a deed. "He did not indicate in any manner that he had changed his idea about giving her the deed. He said that he wanted her to have that. That was satisfactory to him. He was elated with the arrangement. He was more than pleased. He repeatedly mentioned that it is a home to him again now that she was there now; that he can go home and forget his business troubles and feel more refreshed, and that she is a great solace to him; that he can talk to her, and she reads to him. Well, he went into a great deal of detail;" that he also said, "I am approximately worth $70,000." Mr. Muenzberg testified to the same effect. This conversation was in the presence of the plaintiff. *Page 92 
Frances Wilcox and her sister, Jeanette Wilcox, testified that while visiting at the home after the arrival of the plaintiff the deceased told them that he was giving her the home, and its contents; that he took a legal paper out of his pocket, and said it was a deed, and that the home and everything in it was hers, and put the paper back in his pocket.
Hazel Zack, plaintiff's mother, testified that the deceased asked her to use her influence to get the plaintiff to leave the theatrical business in New York, and after she came he "told me of this agreement that had been established between him and Betty, that she would remain with him. He told me she was to have the home and its contents for that."
The plaintiff was not permitted to testify as to the arrangement under which she came to the home of the deceased and lived with him for about five years prior to his death. It seems clear, however, that she would not have given up her remunerative employment in New York without some agreement for compensation to her for the service to be rendered. The home was assessed at $3,250. The value of the furnishings is not disclosed, but it seems apparent that plaintiff made a financial sacrifice when she left New York and came to live with the deceased.
In our opinion the agreement here sought to be enforced is clearly established. If the deceased had executed a deed to her, as stated by him, he doubtless destroyed it after his conversation with attorney Schwefel relative to its immediate effect. He doubtless was of the opinion that the provision in his will secured to her all that the deed would have given her. But, under the circumstances, she is entitled to enforce the agreement, and may not be required to take under the will. *Page 93 
There is some evidence that the deceased at times made presents to her. Her acceptance of them in no way affected her rights under the agreement. Neither does the fact that she and her mother delivered the will, after his decease, to the judge of probate. It was in the home, and it was their duty to do so.
The decree is affirmed, with costs payable out of the estate.
POTTER, BUTZEL, and EDWARD M. SHARPE, JJ., concurred with NELSON SHARPE, C.J.